NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              DEBRA BONILLA-MEAD,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2019-1785
                ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:18-cv-01904-EDK, Judge Elaine Kaplan.
                 ______________________

              Decided: November 7, 2019
               ______________________

   DEBRA BONILLA-MEAD, Gaithersburg, MD, pro se.

    GEOFFREY MARTIN LONG, Commercial Litigation
Branch, Civil Division, United States Department of Jus-
tice, Washington, DC, for defendant-appellee. Also repre-
sented by JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN,
JR., PATRICIA M. MCCARTHY.
                 ______________________

 Before NEWMAN, SCHALL, and WALLACH, Circuit Judges.
2                             BONILLA-MEAD v. UNITED STATES




PER CURIAM.
                         DECISION
     Debra Bonilla-Mead appeals the February 19, 2019 de-
cision of the United States Court of Federal Claims in
Bonilla-Mead v. United States, No. 18-1904C. In that de-
cision, the Court of Federal Claims dismissed Ms. Bonilla-
Mead’s action because she failed to pay the requisite filing
fee. Suppl. App. 2–3. We affirm.
                        DISCUSSION
                              I.
      Ms. Bonilla-Mead filed a complaint in the Court of Fed-
eral Claims on December 6, 2018. Suppl. App. 7–15. In
her complaint, Ms. Bonilla-Mead alleged that she filed a
complaint in Federal District Court in Maryland “concern-
ing unlawful foreclosure action by a Racketeering Influ-
enced and Controlled Organization” that was “dismissed
. . . sua sponte.” Id. at 8. Ms. Bonilla-Mead did not pay the
filing fee required by the Rules of the Court of Federal
Claims (“RCFC”) Rule 77.1(c), nor did she file an applica-
tion to proceed in forma pauperis. Id. at 16.
     On January 18, 2019, the court issued an Order to
Show Cause why Ms. Bonilla-Mead’s complaint should not
be dismissed under RCFC 41(b). Id. In response, she filed
a “Memorandum to Show Cause” on February 15, 2019. Id.
at 17–19. In her memorandum, Ms. Bonilla-Mead asserted
that her case before the Court of Federal Claims had been
transferred from the United States District Court for the
District of Maryland. Id. at 18. Accordingly, Ms. Bonilla-
Mead asserted, no filing fee was due under RCFC 3.1(a)(3),
which provides that, in the case of a transfer, “[n]o filing
fee is required in this court when all filing fees required in
the other court are shown to have been paid.” Id.
    On February 19, 2019, the Court of Federal Claims or-
dered that Ms. Bonilla-Mead’s complaint be dismissed
BONILLA-MEAD v. UNITED STATES                              3



pursuant to RCFC 41(b). Suppl. App. 2–3. In so doing, the
court rejected Ms. Bonilla-Mead’s contention that her case
had been transferred to the court. Id. at 2. Rather, the
court pointed out, her case before the Court of Federal
Claims was filed as a separate action. Id. On February 21,
2019, the court entered judgment pursuant to RCFC 41(b)
and dismissed Ms. Bonilla-Mead’s case with prejudice. Id.
at 1.
   Ms. Bonilla-Mead appeals. We have jurisdiction pur-
suant to 28 U.S.C. § 1295(a)(3).
                             II.
    We review the dismissal of an action pursuant to RCFC
41(b) for abuse of discretion. Kadin Corp. v. United States,
782 F.2d 175, 176 (Fed. Cir. 1986). “A court abuses its dis-
cretion when (1) its decision is clearly unreasonable, arbi-
trary or fanciful; (2) the decision is based upon an
erroneous construction of the law; (3) its factual findings
are clearly erroneous; or (4) the record contains no evidence
upon which the . . . court could have rationally based its
decision.” Shell Oil Co. v. United States, 896 F.3d 1299,
1307 (Fed. Cir. 2018) (quoting Hi-Shear Tech. Corp. v.
United States, 356 F.3d 1372, 1377–78 (Fed. Cir. 2004) (in-
ternal quotation marks omitted)).
                            III.
    On appeal, Ms. Bonilla-Mead continues to assert that
her action was transferred from the District Court for the
District of Maryland. Appellant Br. 12. As Ms. Bonilla-
Mead acknowledges, however, her action before the district
court was dismissed. Suppl. App. 8. As it was dismissed
by the district court, it was not transferred to the Court of
Federal Claims. Ms. Bonilla-Mead was given an oppor-
tunity to show cause why the complaint should not be dis-
missed. Ms. Bonilla-Mead did not make the required
showing, nor did she pay the fee during that time. “If a
party fails to pay the requisite filing fee, despite adequate
4                            BONILLA-MEAD v. UNITED STATES




notice and ample opportunity to do so, the [Court of Federal
Claims] acts within its discretion when it dismisses the ac-
tion, just as it did in this case.” Bryant v. United States,
618 F. App’x. 683, 686 (2015) (citing Brown v. United
States, 88 Fed. Cl. 795, 798 (2009).
                       CONCLUSION
   For the foregoing reasons, the decision of the Court of
Federal Claims is affirmed.
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.